                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 FRANK VILLALOBOS,

               Petitioner,

                     v.                     CAUSE NO. 3:19-CV-936-RLM-MGG

 WARDEN,

               Respondent.

                               OPINION AND ORDER

      Frank Villalobos, a prisoner without a lawyer, filed a habeas corpus

petition attempting to challenge a prison disciplinary hearing (WCC 18-11-0042)

in which he was found guilty of unauthorized possession/destruction of property

in violation of Indiana Department of Correction offense B-215. (ECF 2-1 at 10.)

In his petition, Mr. Villalobos indicates he was sanctioned with a ten-day phone

call and commissary restriction, but no grievous loss. (ECF 1 at 1, 3.) The report

of disciplinary hearing submitted with his petition indicates he was sanctioned

with a 90-day loss of earned credit, but the sanction was suspended. (ECF 2-1

at 10.) Either way, Mr. Villalobos hasn’t yet lost earned credit time as a result of

the hearing.

      A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding when it resulted in the lengthening of the duration of confinement.

Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Because this disciplinary

hearing didn’t result in the lengthening of the duration of Mr. Villalobos’s

confinement, habeas corpus relief isn’t available. Because there is no relief that
he can obtain in this habeas corpus proceeding, the court will deny the petition.

If the suspended sanction is imposed in the future, then he may file another

habeas corpus petition.

      For these reasons, the court DENIES the petition pursuant to Section 2254

Habeas Corpus Rule 4 and the case is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED on October 31, 2019

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       2
